Citation Nr: 0818598	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  06-24 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The veteran had active service from September 1972 to 
December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The veteran's appeal originally included the issue of service 
connection for histoplasmosis chorioretinitis of the macula, 
left eye.  In a September 2006 rating decision, the RO 
granted service connection for this disorder and assigned a 
noncompensable evalution, effective January 17, 2006.  The 
veteran has not disagreed with the assigned disability rating 
or the effective date.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  Therefore, this matter has been resolved 
and is not in appellate status.  

The veteran has raised the issue of entitlement to special 
monthly compensation due to the loss of one eye.  This issue 
has not been adjudicated and is referred to the RO for 
appropriate action.



FINDING OF FACT

A lung disorder is not shown by competent medical evidence to 
be related to service.



CONCLUSION OF LAW

Service connection for a lung disorder is not established.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status; existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The RO provided the appellant VCAA-compliant, pre-
adjudication notice by letters dated in February and March 
2006.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran a physical 
examination and obtained a medical opinion as to the etiology 
of the veteran's lung disability.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. § 1110.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran contends that he has a current lung disorder 
secondary to an in-service diagnosis of histoplasmosis 
chorioretinitis of the left eye.

The veteran's service treatment records are negative for any 
findings, treatment or diagnosis of a lung disorder.  A 
report of Medical Board Proceedings reflects a diagnosis of 
histoplasmosis chorioretinitis of the macula of the left eye.  

The veteran underwent a VA respiratory examination in August 
2006 and was diagnosed as having mild emphysema.  A chest x-
ray showed mild emphysema with hyperareation, increased 
precardiac airspace, flattened diaphrams and barrel shaped 
chest.  There was no calcified granuloma or findings to 
suggest old or progressive histoplasmosis.  The examiner 
concluded that the veteran had remote, acute transient 
histoplasmosis during service which had resolved without any 
pulmonary residuals or sequelae.  He reported that the 
veteran's current condition of emphysema was a separate and 
distinct entity without etiological connection to the acute 
transitory illness incurred during service.    

Although the medical evidence does show that the veteran now 
suffers from a lung disorder, diagnosed as mild emphysema, 
the evidence does not show that the emphysema was incurred in 
or aggravated during service.  The record includes a 
competent medical opinion that the condition is not related 
to the veteran's military service, to include any residuals 
from histoplasmosis chorioretinitis of the macula of the left 
eye.  In the absence of competent medical evidence linking 
any current lung disorder to service, service connection must 
be denied.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not show that any current lung disorder was incurred in or 
aggravated by service.  Therefore, service connection for a 
lung disorder must be denied.

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a lung disorder is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


